Case 1:19-cv-00131-JTN-SJB ECF No. 33, PageID.251 Filed 08/08/19 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN


RONECA ECHOLS,

      Plaintiff,
v.                                                             Hon. Janet T. Neff

EXPRESS AUTO, INC.,                                            Case No. 1:19-cv-00131

      Defendant.
________________________________/

                                        ORDER

      This matter is before the Court on two motions that were heard on August 7,

2019. For the reasons stated on the record at the hearing:

      1.      Defendant's Motion to Compel Deposition of Plaintiff (ECF No. 23)
              is granted. Plaintiff shall appear at a mutually convenient date and
              time within 14 days of the date of this order.

      2.      Plaintiff's Motion to Strike Appearance of Counsel (ECF No. 28) is
              denied. The Court discerns no connection between attorney Bryan
              Edward Kontry’s services at Lyngklip & Associates Consumer Law
              Group PLC and this case.

      IT IS SO ORDERED.



Dated: August 8, 2019                                  /s/ Ellen S. Carmody
                                                      ELLEN S. CARMODY
                                                      U.S. Magistrate Judge
